Citation Nr: 0943226	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-26 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for transitional lumbosacral vertebra fused with 
sacrum; compression fracture, L3, L4, and L5.

2.  Entitlement to service connection for transitional 
lumbosacral vertebra fused with sacrum; compression fracture, 
L3, L4, and L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
August 1964 to February 1965 and on active duty from June 
1968 to October 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In July 2009, the Veteran testified at a 
hearing before the undersigned.

The Board notes that in October 2009 the Veteran requested a 
hearing before the Board in Washington, DC.  However, as good 
cause has not been shown for holding a second Board hearing, 
the Board must deny this request.


FINDINGS OF FACT

1.  The evidence received since the August 1986 Board 
decision is new and when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for transitional lumbosacral vertebra fused with sacrum; 
compression fracture, L3, L4, and L5.

2.  The record contains clear and unmistakable evidence 
demonstrating that the Veteran's transitional lumbosacral 
vertebra fused with sacrum; compression fracture, L3, L4, and 
L5 existed prior to service and there is no clear and 
unmistakable evidence that the transitional lumbosacral 
vertebra fused with sacrum; compression fracture, L3, L4, and 
L5 was not aggravated by his military service. 



CONCLUSIONS OF LAW

1.  The Veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for transitional lumbosacral vertebra fused with 
sacrum; compression fracture, L3, L4, and L5.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  A transitional lumbosacral vertebra fused with sacrum; 
compression fracture, L3, L4, and L5 was aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1111, 1132, 1153, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the application to reopen the claim of 
entitlement to service connection for transitional 
lumbosacral vertebra fused with sacrum; compression fracture, 
L3, L4, and L5, is being reopened for the reasons explained 
below.   The Board also notes that it is granting the 
underlying service connection claim for transitional 
lumbosacral vertebra fused with sacrum; compression fracture, 
L3, L4, and L5.  Given the fully favorable decision contained 
herein, the Board finds that discussion of the VCAA notice 
provided to the Veteran is unnecessary, since any deficiency 
in the timing or content of such notice would constitute 
harmless error.  To whatever extent the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as a disability rating and 
effective date, the Board finds that the RO will address any 
applicable downstream issues when effectuating the award and 
therefore any failure to provide this notice at this junction 
cannot prejudice the claimant because he will be free to 
appeal any unfavorable finding by the RO regarding the 
disability rating and effective date.

The Claim to Reopen

The Veteran and his representative contend that the 
claimant's transitional lumbosacral vertebra fused with 
sacrum; compression fracture, L3, L4, and L5 (lumbosacral 
spine disorder), was caused by a motor vehicle accident (MVA) 
prior to his active duty service and that this back condition 
was aggravated by active duty service and should therefore be 
service-connected.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the August 1986 Board decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

In this regard, since the August 1986 Board decision, VA 
received an October 2006 letter from a private radiologist, 
C.N.B, M.D., in which he opined that the Veteran's new 
spondylolisthesis of 20% in September 1968 while in service 
documents that he had aggravation and worsening of his 1965 
lumbar spine fractures while on active duty.  The doctor 
further opined that the Veteran's experience of carrying 
heavy packs in service in 1968 likely caused his new spine 
problem.   The Board finds that this opinion, the credibility 
of which must be presumed, Kutscherousky, supra, provides for 
the first time competent evidence that the claimant's pre-
existing lumbosacral back disability was aggravated by his 
active duty service.  See 38 C.F.R. § 3.303. 

Thus, the Board finds that the additional evidence is both 
new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Merits of the Claim

The Veteran contends that his lumbosacral spine disability 
preexisted military service and was aggravated by such 
service.  It is also requested that the veteran be afforded 
the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Arthritis, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) [noting that the "clear 
and convincing" burden of proof, while a higher standard than 
a preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence"].  It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to whether the Veteran's lumbosacral spine disability pre-
existed his June 1968 entry onto active duty, orders show 
that he was placed on active duty in June 1968 due to a 
failure to participate satisfactorily in reserve training.  
The Veteran reported at the time that he had a back condition 
that was the result of an April 1965 motor vehicle accident 
(MVA).  He provided a letter from the private doctor that 
treated him following the accident that stated that he 
suffered a compression fracture of the fifth lumbar vertebra 
and an oblique fracture of the transverse process of the 
fourth lumbar vertebra.  The doctor subsequently, in March 
1968, examined the Veteran and found that he suffered from 
some persistent deformity and persistent symptoms of low back 
pain with sciatic radiation of pain and the beginning of 
Schmorl's node formation in the upper portion of the body of 
the fifth lumbar vertebra and some osteophyte formation of 
the lower margin of the posterior aspect of the body of L4 
extending into intervertebral foramon.  Additionally the 
Veteran provided a March 1968 letter from a railway company 
that had turned him down for employment due to his back 
injury.  A May 1967 annual report of medical examination 
listed the Veteran as normal, but in the accompanying report 
of medical history, the claimant notes his prior use of a 
back brace as well as his weak back.  Treatment reports, 
including x-rays from June 1968 when the Veteran was assigned 
to active duty, indicate that he was suffering from some 
narrowing at the L4 disc with a 20 percent compression 
fracture.  And finally, the Veteran's entrance examination, 
dated May 1968, noted an old compression fracture at L5, 
although it stated that the lumbosacral spine had full 
strength and range of motion.  However, the Board notes that 
the entrance examination fails to note the Veteran's 
complaints of recurrent back pain or his extensive history of 
back problems.  

Given the above evidence, the Board finds that record 
contains clear and unmistakable evidence demonstrating that 
the Veteran's lumbosacral spine disability existed prior to 
service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

Accordingly, the next question for the Board to consider it 
whether there is clear and unmistakable evidence that the 
lumbosacral spine disability was not aggravated by his 
military service.  VAOPGCPREC 3-2003.

In this regard, the September 1968 medical board report 
states that the Veteran's injury pre-existed service and was 
not aggravated by service.  Indeed, the Veteran signed a 
statement that attested to same.  

On the other hand, during his short period of active service 
from June 1968 to October 1968, service treatment records 
document multiple complaints of lower back pain in June and 
July of 1968.  Moreover, the Veteran was discharged in 
October 1968 following the medical board evaluation due to a 
compression fracture of the L5 vertebra and presumptive 
evidence of a possible herniated disc.  Additionally, x-ray 
reports associated with the medical board report revealed an 
estimate 20 percent retrolisthesis of L5.  Also, as noted 
above, a private doctor opined in October 2006 that the 
Veteran's diagnosis of new spondylolisthesis of 20% in 
September 1968 while on active duty documents that he had 
aggravation and worsening of his 1965 lumbar spine fractures 
while on active duty.  The doctor further opined that the 
Veteran's experience of carrying heavy packs in service in 
1968 likely caused his new spine problem.  Furthermore, the 
record shows that the Veteran still suffers from back 
problems.  In this regard, a private treatment report dated 
in October 2006 indicate that the Veteran is currently 
diagnosed with a mild anterior superior endplate compression 
fracture L5 vertebra and advanced intervertebral disc 
degeneration at L5-S1 with some suggestion of disc herniation 
and moderate intervertebral disc degeneration at L4-5 
associated with mild posterior marginal spurring.  

Initially, the Board notes that while the Veteran signed a 
statement that attested to the fact that his injury pre-
existed service and was not aggravated by service, under 
38 C.F.R. § 3.304(b) (2009), "[s]igned statements of 
Veterans relating to the origin, or incurrence of any disease 
or injury made in service if against his or her own interest 
is of no force and effect if other data do not establish the 
fact.  Other evidence will be considered as though such 
statement were not of record."  Moreover, the Board finds 
that above record, which documents repeated complaints and 
treatment for a lumbosacral disorder before service and in-
service, is sufficient to "not establish the fact" that his 
lumbosacral disorder was not aggravated by service.  
Therefore, the Board gives this writing no force and effect.  

Likewise, the Board finds that October 2006 private 
physician's opinion that the Veteran's lumbosacral spine 
disorder was aggravated by his military service more 
competent and credible than the medical evaluation board 
report because it was based on a more comprehensive record.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that 
the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion").  

Therefore, the Board finds that the preponderance of the 
competent and credible medical evidence shows that the 
Veteran had problems with his back while on active duty.  The 
Board also finds that the record does not contain clear and 
unmistakable evidence that the Veteran's lumbosacral spine 
disability was not aggravated by his active duty.  Given the 
above, and granting the Veteran the benefit of any doubt in 
this matter, the Board concludes that there is no clear and 
unmistakable evidence that the lumbosacral spine disability 
was not aggravated by his military service.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Accordingly, entitlement to service connection for a 
lumbosacral spine disability is warranted.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.306.


ORDER

The claim of service connection for transitional lumbosacral 
vertebra fused with sacrum; compression fracture, L3, L4, and 
L5, is reopened.

Service connection for transitional lumbosacral vertebra 
fused with sacrum; compression fracture, L3, L4, and L5 is 
granted.



______________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


